          Case 1:20-cv-00445-RJL Document 36 Filed 12/11/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 JONATHAN DIMAIO,
   et al.,

                       Plaintiffs,
                                                               Case No. 1:20-cv-00445
                v.

 CHAD WOLF, in his official capacity as Acting Secretary
 of Homeland Security,
     et al.,

                       Defendants.


               RENEWED JOINT MOTION TO DISMISS WITH PREJUDICE

       The parties hereby submit this Joint Motion to Dismiss under Federal Rule of Civil

Procedure 41(a)(2). Consistent with this Court’s Memorandum Opinion of November 17, 2020,

ECF No. 35, the parties have entered into an Amended Settlement Agreement that reduces the fee

award to the specific amount the Court indicated would be reasonable, but otherwise contains the

same terms. The parties thus respectfully request that the Court enter the attached Proposed Order

adopting the terms of their Amended Settlement Agreement. See Ex. A, Amended Settlement

Agreement.

       The parties agree that Arnold & Porter was under no obligation to accept any reduced fee

award but has nonetheless chosen to accept reduced fees in the amount the Court deemed

reasonable. And while Arnold & Porter has voluntarily agreed to accept a reduced fee award

consistent with the Court’s direction, the parties previously agreed—and still agree—that the

original Settlement Agreement, ECF No. 30-2, reflected Plaintiffs’ reasonable fees and costs in

this matter.
          Case 1:20-cv-00445-RJL Document 36 Filed 12/11/20 Page 2 of 2




       Under the Amended Settlement Agreement, Defendants agree to pay $82,562.20 in

attorney’s fees, plus $5,338.70 in costs. See Ex. A at 3-4; ECF No. 33-1 at 7 (billing records listing

and describing Plaintiffs’ costs).   The parties therefore jointly move for the Court to enter the

attached Proposed Order adopting the Amended Settlement Agreement and dismissing this action

with prejudice.



Dated: December 11, 2020                              Respectfully submitted,

/s/ Graham W. White                                   /s/ Dena M. Roth
Graham W. White                                       Dena M. Roth
R. Stanton Jones                                      Charles E.T. Roberts
Elisabeth S. Theodore                                 UNITED STATES DEPARTMENT OF JUSTICE
Andrew S. Tutt                                        Civil Division, Federal Programs Branch
Stephen K. Wirth                                      1100 L. Street, NW, Room 11204
Janine M. Lopez                                       Washington, D.C. 20005
ARNOLD & PORTER KAYE SCHOLER LLP                      (202) 514-5108
601 Massachusetts Avenue, NW                          Dena.m.roth@usdoj.gov
Washington, D.C. 20001
(202) 942-5000                                        Counsel for Defendants
Graham.White@arnoldporter.com

Counsel for Plaintiffs




                                                  2
